56 F.3d 60NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
John Francis BRISCOE, Plaintiff-Appellant,andLeon Abdul-Muhyee FARUQ;  David A Sumrall;  Terry WayneCarr;  Henry P. Jackson;  Hubert Moore;  Orvel Lloyd;  FredGraves;  Liston Noble;  Dorian Maddox;  Charles E. Brent;Timothy W. Knode;  Thomas E. Saul;  Nathaniel Johnson, Jr., Plaintiffs,v.Elmanus HERNDON;  Warren Sparrow;  Bruce Stout;  JamesRollins;  John Wilt;  Terrie Chavis;  John Brown;  EugeneNuth;  Bishop L. Robinson;  Marjorie A. Jennings;  DanielZachagnini;  John W. Wolfgang;  Harry J. Traurig;  FrankPappas;  Maceo Williams;  Arthur Crawmer;  Richard Lanham;Fred E. Jordan, Defendants--Appellees.Liston NOBLE, Plaintiff-Appellant,andLeon Abdul-Muhyee FARUQ;  David A. Sumrall;  Terry WayneCarr;  Henry P. Jackson;  Hubert Moore;  Orvel Lloyd;  FredGraves;  Dorian Maddox;  Charles E. Brent;  Timothy W.Knode;  Thomas E. Saul;  Nathaniel Johnson, Jr., Plaintiffs,v.Elmanus HERNDON;  Warren Sparrow;  Bruce Stout;  JamesRollins;  John Wilt;  Terrie Chavis;  John Brown;  EugeneNuth;  Bishop L. Robinson;  Marjorie A. Jennings;  DanielZachagnini;  John W. Wolfgang;  Harry J. Traurig;  FrankPappas;  Maceo Williams;  Arthur Crawmer;  Richard Lanham;Fred E. Jordan.  Defendants--Appellees.Charles E. BRENT, Plaintiff-Appellant,andLeon Abdul-Muhyee FARUQ;  David A. Sumrall;  Terry WayneCarr;  Henry P. Jackson;  Hubert Moore;  Orvel Lloyd;  FredGraves;  Liston Noble;  Dorian Maddox;  Timothy W. Knode;Thomas E. Saul;  Nathaniel Johnson, Jr., Plaintiffs,v.Elmanus HERNDON;  Warren Sparrow;  Bruce Stout;  JamesRollins;  John Wilt;  Terrie Chavis;  John Brown;  EugeneNuth;  Bishop L. Robinson;  Marjorie A. Jennings;  DanielZachagnini;  John W. Wolfgang;  Harry J. Traurig;  FrankPappas;  Maceo Williams;  Arthur Crawmer;  Richard Lanham;Fred E. Jordan, Defendants-Appellees.Glenn FORD, Sr., Plaintiff-Appellant,andLeon Abdul-Muhyee FARUQ;  David A. Sumrall;  Terry WayneCarr;  Henry P. Jackson;  Hubert Moore;  Orvel Lloyd;  FredGraves;  Liston Noble;  Dorian Maddox;  Charles E. Brent;Timothy W. Knode;  Thomas E. Saul;  Nathaniel Johnson, Jr., Plaintiffs,v.Elmanus HERNDON;  Warren Sparrow;  Bruce Stout;  JamesRollins;  John Wilt;  Terrie Chavis;  John Brown;  EugeneNuth;  Bishop L. Robinson;  Marjorie A. Jennings;  DanielZachagnini;  John W. Wolfgang;  Harry J. Traurig;  FrankPappas;  Maceo Williams;  Arthur Crawmer;  Richard Lanham;Fred E. Jordan, Defendants-Appellees.Marshall E. CONWAY, Plaintiff-Appellant,and Leon Abdul-Muhyee FARUQ;  David A. Sumrall;  Terry WayneCarr;  Henry P. Jackson;  Hubert Moore;  Orvel Lloyd;  FredGraves;  Liston Noble;  Dorian Maddox;  Charles E. Brent;Timothy W. Knode;  Thomas E. Saul;  Nathaniel Johnson, Jr., Plaintiffs,v.Elmanus Herndon;  Warren Sparrow;  Bruce Stout;  JamesRollins;  John Wilt;  Terrie Chavis;  John Brown;  EugeneNuth;  Bishop L. Robinson;  Marjorie A. Jennings;  DanielZachagnini;  John W. Wolfgang;  Harry J. Traurig;  FrankPappas;  Maceo Williams;  Arthur Crawmer;  Richard Lanham;Fred E. Jordan, Defendants-Appellees.William WASHINGTON, Plaintiff-Appellant,And Leon Abdul-Muhyee FARUQ;  David A. Sumrall;  Terry WayneCarr;  Henry P. Jackson;  Hubert Moore;  Orvel Lloyd;  FredGraves;  Liston Noble;  Dorian Maddox;  Charles E. Brent;Timothy W. Knode;  Thomas E. Saul;  Nathaniel Johnson, Jr., Plaintiffs,v.Elmanus HERNDON;  Warren Sparrow;  Bruce Stout;  JamesRollins;  John Wilt;  Terrie Chavis;  John Brown;  EugeneNuth;  Bishop L. Robinson;  Marjorie A. Jennings;  DanielZachagnini;  John W. Wolfgang;  Harry J. Traurig;  FrankPappas;Maceo Williams;  Arthur Crawmer;  Richard Lanham;Fred E. Jordan, Defendants-Appellees.Calvin ROBINSON-BEY, Plaintiff-Appellant,andLeon Abdul-Muhyee FARUQ;  David A. Sumrall;  Terry WayneCarr;  Henry P. Jackson;  Hubert Moore;  Orvel Lloyd;  FredGraves;  Liston Noble;  Dorian Maddox;  Charles E. Brent;Timothy W. Knode;  Thomas E. Saul;  Nathaniel Johnson, Jr., Plaintiffs,v.Elmanus HERNDON;  Warren Sparrow;  Bruce Stout;  JamesRollins;  John Wilt;  Terrie Chavis;  John Brown;  EugeneNuth;  Bishop L. Robinson;  Marjorie A. Jennings;  DanielZachagnini;  John W. Wolfgang;  Harry J. Traurig;  FrankPappas;  Maceo Williams;  Arthur Crawmer;  Richard Lanham;Fred E. Jordan, Defendants-Appellees.
Nos. 93-7194, 93-7195, 93-7196, 93-7197, 93-7198,93-7199, 93-7277.
United States Court of Appeals, Fourth Circuit.
Submitted January 17, 1995.Decided May 25, 1995.

John Francis Briscoe, Liston Noble, Charles E. Brent, Glenn Ford, Sr., Marshall E. Conway, William Washington, Clavin Robinson-Bey, Appellants Pro Se.  Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, MD, for Appellees.
Before HAMILTON, MICHAEL, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Faruq v. Herndon, 831 F. Supp. 1262 (D. Md.1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED